  Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 1 of 17 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
 Rhoan Mcdonald

                            Plaintiff,                                      Index No: 2:20-cv-2664




          -against-                                                         Demand for Trial by Jury

 Experian Information Solutions, Inc.,
 Teachers Federal Credit Union,
 Ally Financial Inc.

                            Defendant(s).
------------------------------------------------------------------------x

                                                COMPLAINT
        Plaintiff Rhoan Mcdonald ("Plaintiff"), by and through his attorneys, and as for his

Complaint against Defendant Experian Information Solutions, Inc. (“Experian”), Defendant

Teachers Federal Credit Union (“TFCU”), and Defendant Ally Financial Inc. (“Ally”),

respectfully sets forth, complains, and alleges, upon information and belief, the following:

                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.

    2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

        acts and transactions occurred here, Plaintiff resides here, and the Defendants transact

        business here.

    3. Plaintiff brings this action for damages arising from the Defendants’ violations of 15

        U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).
Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 2 of 17 PageID #: 2




                                       PARTIES

4. Plaintiff is a resident of the State of New York, County of Suffolk, residing at 100 South

   29th Street, Wyandanch, NY 11798.

5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

   U.S.C. § 1681a(c).


6. Defendant Experian Information Solutions, Inc. is a consumer reporting agency as

   defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

   in this judicial district. Defendant Experian is an Ohio corporation registered to do

   business in the State of New York, and may be served with process upon the CT

   Corporation System, its registered agent for service of process at 28 Liberty Street, New

   York, NY, 10005.

7. At all times material here to Experian is a consumer reporting agency regularly engaged

   in the business of assembling, evaluating and disbursing information concerning

   consumers for the purpose of furnishing consumer reports, as said term is defined under

   15 U.S.C. § 1681a(p) to third parties.

8. At all times material hereto, Experian disbursed such consumer reports to third parties

   under a contract for monetary compensation.

9. Defendant Teachers Federal Credit Union, is a person who furnishes information to

   consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address for service at

   102 Motor Parkway, Hauppauge, NY 11788.


10. Defendant Ally Financial Inc. is a person who furnishes information to consumer

   reporting agencies under 15 U.S.C. § 1681s-2 with an address for service c/o the CT
Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 3 of 17 PageID #: 3




   Corporation System, its registered agent for service of process at 28 Liberty Street, New

   York, NY, 10005.

                              FACTUAL ALLEGATIONS

11. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.

                          TFCU Account Dispute and Violation

12. On information and belief, on a date better known to Defendant Experian, Experian

   prepared and issued credit reports concerning the Plaintiff that included inaccurate

   information relating to his TFCU account.

13. On the Plaintiff’s Experian credit report, the TFCU trade line is simultaneously written

   off, charged off, past due, yet maintains an open balance.

14. This trade line is inherently inaccurate and false because it cannot simultaneously contain

   an open balance and be written off, since the part of the account that is written off should

   no longer be included in a past due balance.

15. Furthermore, the amount written off by TFCU is greater than the total balance.

16. Experian has been reporting this inaccurate information through the issuance of false and

   inaccurate credit information and consumer reports that they have disseminated to

   various persons and credit grantors, both known and unknown.

17. Plaintiff notified Experian that he disputed the accuracy of the information Experian was

   reporting on or around July 29, 2019, specifically stating in a letter that he was disputing

   the reporting of the conflicted statuses and balance of the account.
Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 4 of 17 PageID #: 4




18. It is believed and therefore averred that Defendant Experian notified Defendant TFCU of

   the Plaintiff’s dispute.

19. Upon receipt of the dispute of the account from Experian, TFCU failed to timely conduct

   a reasonable investigation and continued to report false and inaccurate adverse

   information on the consumer reports of the Plaintiff with respect to the disputed account.

20. This disparity between the amount written off and total balance indicates the degree to

   which the Defendants failed to investigate the information on Plaintiff’s credit report.

21. Furthermore, TFCU failed to continuously mark the account as disputed despite receiving

   notice of the Plaintiff’s dispute.

22. Despite the dispute by the Plaintiff that the information on his consumer report was

   inaccurate with respect to the disputed accounts, Experian did not timely evaluate or

   consider any of the information, claims, or evidence of the Plaintiff and did not timely

   make an attempt to substantially reasonably verify that the derogatory information

   concerning the disputed accounts was inaccurate.

23. Experian violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation and deleting the disputed trade line within 30 days of receiving Plaintiff’s

   dispute letter.

24. Notwithstanding Plaintiff’s efforts, Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit grantors.

25. As of the date of the filing of this Complaint, Defendant TFCU continues to furnish credit

   data which is inaccurate and materially misleading, and Experian’s reporting of the

   above-referenced trade lines continues to be inaccurate and materially misleading.
Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 5 of 17 PageID #: 5




26. As a result of Defendants’ failure to comply with the FCRA, Plaintiff has suffered a

   decreased credit score due to the inaccurate information on Plaintiff’s credit file.



                                Ally Dispute and Violation

27. On information and belief, on a date better known to Defendant Experian, Experian

   prepared and issued credit reports concerning the Plaintiff that included inaccurate

   information relating to his Ally account.


28. On the Plaintiff’s Experian credit report, the Ally trade line is simultaneously listed as

   written off, charged off, past due, yet maintains an open balance.

29. This trade line is inherently inaccurate and false because it cannot simultaneously contain

   an open balance and be written off, since the part of the account that is written off should

   no longer be included in a past due balance.

30. Experian has been reporting this inaccurate information through the issuance of false and

   inaccurate credit information and consumer reports that they have disseminated to

   various persons and credit grantors, both known and unknown.

31. Plaintiff notified Experian that he disputed the accuracy of the information Experian was

   reporting on or around July 29, 2019, specifically stating in a letter that he was disputing

   the reporting of the conflicted statuses and balances of the account.

32. It is believed and therefore averred that Defendant Experian notified Defendant Ally of

   the Plaintiff’s dispute.
Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 6 of 17 PageID #: 6




33. Upon receipt of the dispute of the accounts from Experian, Ally failed to timely conduct a

   reasonable investigation and continued to report false and inaccurate adverse information

   on the consumer reports of the Plaintiff with respect to the disputed account.

34. Despite the dispute by the Plaintiff that the information on his consumer report was

   inaccurate with respect to the disputed accounts, Experian did not timely evaluate or

   consider any of the information, claims, or evidence of the Plaintiff and did not timely

   make an attempt to substantially reasonably verify that the derogatory information

   concerning the disputed accounts was inaccurate.

35. Experian violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation and deleting the disputed trade line within 30 days of receiving Plaintiff’s

   dispute letter.

36. Notwithstanding Plaintiff’s efforts, Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit grantors.

37. As of the date of the filing of this Complaint, Defendant Ally continues to furnish credit

   data which is inaccurate and materially misleading, and Experian’s reporting of the

   above-referenced trade line continues to be inaccurate and materially misleading.

38. As a result of Defendants’ failure to comply with the FCRA, Plaintiff has suffered a

   decreased credit score due to the inaccurate information on Plaintiff’s credit file.


                              FIRST CAUSE OF ACTION
                     (Willful Violation of the FCRA as to Experian)
39. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

   fully stated herein with the same force and effect as if the same were set forth at length

   herein.

40. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.
Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 7 of 17 PageID #: 7




41. Experian violated 15 U.S.C. § 1681e by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report and

   credit files that Experian maintained concerning the Plaintiff.

42. Experian has willfully and recklessly failed to comply with the Act. The failures of

   Experian to comply with the Act include but are not necessarily limited to the following:

          a) The failure to follow reasonable procedures to assure the maximum possible

              accuracy of the information reported;

          b) The failure to correct erroneous personal information regarding the Plaintiff

              after a reasonable request by the Plaintiff;

          c) The failure to remove and/or correct the inaccuracy and derogatory credit

              information after a reasonable request by the Plaintiff;

          d) The failure to promptly and adequately investigate information which

              Defendant Experian had notice was inaccurate;

          e) The continual placement of inaccurate information into the credit report of the

              Plaintiff after being advised by the Plaintiff that the information was inaccurate;

          f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

              the information;

          g) The failure to promptly delete information that was found to be inaccurate, or

              could not be verified, or that the source of information had advised Experian to

              delete;

          h) The failure to take adequate steps to verify information Experian had reason to

              believe was inaccurate before including it in the credit report of the consumer.
  Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 8 of 17 PageID #: 8




   43. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   44. The conduct, action and inaction of Experian was willful rendering Experian liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge and/or

       Jury pursuant to 15 U.S.C. § 1681n.

   45. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Rhoan Mcdonald, an individual, demands judgment in his favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.

                                SECOND CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Experian)
   46. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   47. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   48. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

       reinvestigation and by failing to maintain reasonable procedures with which to verify the

       disputed information in the credit file of the Plaintiff.

   49. Experian has negligently failed to comply with the Act. The failures of Experian to comply

       with the Act include but are not necessarily limited to the following:
Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 9 of 17 PageID #: 9




           a) The failure to follow reasonable procedures to assure the maximum possible

               accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff

               after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

               Defendant Experian had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was inaccurate;

           f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

               the information;

           g) The failure to promptly delete information that was found to be inaccurate, or

               could not be verified, or that the source of information had advised Experian to

               delete;

           h) The failure to take adequate steps to verify information Experian had reason to

               believe was inaccurate before including it in the credit report of the consumer.

50. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

   by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

   emotional pain, anguish, humiliation and embarrassment of credit denial.

51. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

   damages under 15 U.S.C. § 1681o.
 Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 10 of 17 PageID #: 10




   52. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Rhoan Mcdonald, an individual, demands judgment in his favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.



                                 THIRD CAUSE OF ACTION
                         (Willful Violation of the FCRA as to TFCU)
   53. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   54. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   55. Pursuant to the Act, all persons who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   56. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

   57. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a

       furnisher such as the one listed above must report the results to other agencies which were

       supplied such information.
 Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 11 of 17 PageID #: 11




   58. The Defendant TFCU violated 15 U.S.C. § 1681s-2(a) by the publishing of the Account

       Liability Representation; by failing to fully and improperly investigate the dispute of the

       Plaintiff with respect to the Account Liability Representation; by failing to review all

       relevant information regarding same by failing to correctly report results of an accurate

       investigation to the credit reporting agencies.

   59. Specifically, the Defendant TFCU continued to report this account on the Plaintiff’s credit

       report after being notified of his dispute regarding the conflicting statuses and balances of

       the trade line.

   60. Additionally, the Defendant TFCU failed to continuously mark the account as disputed

       after receiving notice of the Plaintiff’s dispute.

   61. As a result of the conduct, action and inaction of the Defendant TFCU, the Plaintiff suffered

       damage for the loss of credit, loss of the ability to purchase and benefit from credit, and

       the mental and emotional pain, anguish, humiliation and embarrassment of credit denials.

  62. The conduct, action and inaction of Defendant TFCU was willful, rendering Defendant

      TFCU liable for actual, statutory and punitive damages in an amount to be determined by a

      jury pursuant to 15 U.S.C. § 1681n.

  63. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

      TFCU in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Rhoan Mcdonald, an individual, demands judgment in his favor

against Defendant, TFCU, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681n.

                                FOURTH CAUSE OF ACTION
                         (Negligent Violation of the FCRA as to TFCU)
Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 12 of 17 PageID #: 12




 64. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

    fully stated herein with the same force and effect as if the same were set forth at length

    herein.

 65. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

    seq.

 66. Pursuant to the Act, all persons who furnished information to reporting agencies must

    participate in re-investigations conducted by the agencies when consumers dispute the

    accuracy and completeness of information contained in a consumer credit report.

 67. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

    when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

    furnisher must then conduct a timely investigation of the disputed information and review

    all relevant information provided by the agency.

 68. The results of the investigation must be reported to the agency and, if the investigation

    reveals that the original information is incomplete or inaccurate, the information from a

    furnisher such as the above-named Defendant must report the results to other agencies

    which were supplied such information.

 69. Defendant TFCU is liable to the Plaintiff for failing to comply with the requirements

    imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2b.

 70. After receiving the Dispute Notice from Experian, Defendant TFCU negligently failed to

    conduct its reinvestigation in good faith.

 71. A reasonable investigation would require a furnisher such as Defendant TFCU to consider

    and evaluate a specific dispute by the consumer, along with all other facts, evidence and

    materials provided by the agency to the furnisher.
 Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 13 of 17 PageID #: 13




   72. Additionally, the Defendant TFCU failed to continuously mark the account as disputed

       after receiving notice of the Plaintiff’s dispute.

  73. The conduct, action and inaction of Defendant TFCU was negligent, entitling the Plaintiff

      to recover actual damages under 15 U.S.C. § 1681o.

  74. As a result of the conduct, action and inaction of the Defendant TFCU, the Plaintiff suffered

      damage for the loss of credit, loss of the ability to purchase and benefit from credit, and the

      mental and emotional pain, anguish, humiliation and embarrassment of credit denials.

  75. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the Defendant

      TFCU in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and

      1681o.

   WHEREFORE, Plaintiff, Rhoan Mcdonald, an individual, demands judgment in his favor

against Defendant, TFCU, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681o.

                                  FIFTH CAUSE OF ACTION
                           (Willful Violation of the FCRA as to Ally)
  76. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

      fully stated herein with the same force and effect as if the same were set forth at length

      herein.

  77. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

  78. Pursuant to the Act, all persons who furnished information to reporting agencies must

      participate in re-investigations conducted by the agencies when consumers dispute the

      accuracy and completeness of information contained in a consumer credit report.

  79. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

      when the agency receives a notice of dispute from a consumer such as the Plaintiff. The
Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 14 of 17 PageID #: 14




    furnisher must then conduct a timely investigation of the disputed information and review

    all relevant information provided by the agency.

 80. The results of the investigation must be reported to the agency and, if the investigation

    reveals that the original information is incomplete or inaccurate, the information from a

    furnisher such as the above listed above must report the results to other agencies which were

    supplied such information.

 81. The Defendant Ally violated 15 U.S.C. § 1681s-2(a) by the publishing of the Account

    Liability Representation; by failing to fully and improperly investigate the dispute of the

    Plaintiff with respect to the Account Liability Representation; by failing to review all

    relevant information regarding same by failing to correctly report results of an accurate

    investigation to the credit reporting agencies.

 82. Specifically, the Defendant Ally continued to report this account on the Plaintiff’s credit

    report after being notified of his dispute regarding the conflicting statuses and past due

    balance.

 83. As a result of the conduct, action and inaction of the Defendant Ally, the Plaintiff suffered

    damage for the loss of credit, loss of the ability to purchase and benefit from credit, and the

    mental and emotional pain, anguish, humiliation and embarrassment of credit denials.

 84. The conduct, action and inaction of Defendant Ally was willful, rendering Defendant Ally

    liable for actual, statutory and punitive damages in an amount to be determined by a jury

    pursuant to 15 U.S.C. § 1681n.

 85. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant Ally

    in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
 Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 15 of 17 PageID #: 15




   WHEREFORE, Plaintiff, Rhoan Mcdonald, an individual, demands judgment in his favor

against Defendant, Ally, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                 SIXTH CAUSE OF ACTION
                         (Negligent Violation of the FCRA as to Ally)
  86. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

      fully state herein with the same force and effect as if the same were set forth at length herein.

  87. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

      seq.

  88. Pursuant to the Act, all person who furnished information to reporting agencies must

      participate in re-investigations conducted by the agencies when consumers dispute the

      accuracy and completeness of information contained in a consumer credit report.

  89. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

      when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

      furnisher must then conduct a timely investigation of the disputed information and review

      all relevant information provided by the agency.

  90. The results of the investigation must be reported to the agency and, if the investigation

      reveals that the original information is incomplete or inaccurate, the information from a

      furnisher such as the above-named Defendant must report the results to other agencies

      which were supplied such information.

  91. Defendant Ally is liable to the Plaintiff for failing to comply with the requirements imposed

      on furnishers of information pursuant to 15 U.S.C. § 1681s-2(a).

  92. After receiving the Dispute Notice from Experian, Defendant Ally negligently failed to

      conduct its reinvestigation in good faith.
 Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 16 of 17 PageID #: 16




  93. A reasonable investigation would require a furnisher such as Defendant Ally to consider

      and evaluate a specific dispute by the consumer, along with all other facts, evidence and

      materials provided by the agency to the furnisher.

  94. The conduct, action and inaction of Defendant Ally was negligent, entitling the Plaintiff to

      recover actual damages under 15 U.S.C. § 1681o.

  95. As a result of the conduct, action and inaction of the Defendant Ally, the Plaintiff suffered

      damage for the loss of credit, loss of the ability to purchase and benefit from credit, and the

      mental and emotional pain, anguish, humiliation and embarrassment of credit denials.

  96. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the Defendant

      Ally in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Rhoan Mcdonald, an individual, demands judgment in his favor

against Defendant, Ally, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681o.



                                DEMAND FOR TRIAL BY JURY

  97. Plaintiff demands and hereby respectfully requests a trial by jury for all claims and issues

      this complaint to which Plaintiff is or may be entitled to a jury trial.



                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

       a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

           each negligent violation as alleged herein;

       b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);
 Case 2:20-cv-02664-BMC Document 1 Filed 06/16/20 Page 17 of 17 PageID #: 17




      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

          U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      g) For any such other and further relief, as well as further costs, expenses and

          disbursements of this action as this Court may deem just and proper.

Dated: June 16, 2020



                                                   /s/ David Force
                                                   Stein Saks, PLLC
                                                   By: David Force
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Phone: (201) 282-6500 ext. 107
                                                   Fax: (201)-282-6501
                                                   dforce@steinsakslegal.com
